Citation Nr: 0305926	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  02-10 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an effective date prior to April 5, 2001, for 
the grant of a 10 percent rating for residuals of fractures 
of the left 6th and 7th ribs.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from February 1944 to 
March 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted a 10 percent rating for residuals 
of fractures of the left 6th and 7th ribs, effective April 5, 
2001.  

In July 2000, the Board remanded the issue of entitlement to 
an effective date prior to July 20, 1993, for the grant of 
service connection for post-traumatic stress disorder (PTSD) 
to the RO for further development.  In a July 2000 rating 
decision, the RO granted an earlier effective date of August 
9, 1984, for the grant of service connection for PTSD and the 
assignment of a 30 percent rating.  In a statement received 
in April 2001, the veteran indicated that he was satisfied 
with that decision and did not wish to further appeal the 
matter.  Hence, that issue is no longer before the Board and 
will not be addressed in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met. 

2.  Correspondence from the veteran received by the RO on 
April 13, 1999 may be interpreted as an informal claim for an 
increased rating for residuals of fractures of the left 6th 
and 7th ribs.  




CONCLUSION OF LAW

The criteria for assignment of an effective date of April 13, 
1999, for the grant of a 10 percent rating for residuals of 
fractures of the left 6th and 7th ribs, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, and VA letters to 
the veteran, apprised him of the information and evidence 
needed to substantiate the claim, the law applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determination was made.  The new regulations were outlined 
for the veteran in the May 2002 statement of the case, and it 
was explained that he was responsible for submitting private 
treatment reports, although with the appropriate release 
forms they would be requested on his behalf, and VA treatment 
reports would be obtained by VA.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as required by the VCAA.  As such, the 
Board finds that the documents clearly satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claim and identified the evidence that VA 
was to acquire on his behalf as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  There is no indication that there exists 
any evidence which has a bearing on this issue that has not 
been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and has not identified any additional pertinent 
evidence that has not been associated with the record.  

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) . . ." Otherwise, the general 
effective date rule applies.  Harper at 127; see also 
VAOPGCPREC 12-98 (the plain language of the statutory 
provision and implementing regulation indicates that the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a disability 
increased, if the claim is received within one year of such 
date; the effective date is the date of claim if the claim is 
not received within the year following the increase in 
disability).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.  

A review of the record reveals that in an October 1996 
decision, the Board denied the veteran's claim for an 
increased rating for residuals of fractures of the left 
6th and 7th ribs.  This determination is final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

On April 13, 1999, the RO received the veteran's substantive 
appeal for an unrelated claim.  However, in that document, he 
remarked that he had "complained about [his] lungs ever 
since the Jeep accident."  On April 5, 2001, the RO received 
a statement from the veteran indicating his intent to 
continue with his claim as it pertained to the Jeep accident 
in 1945.  The RO interpreted this statement as the veteran's 
formal claim for an increased rating for his residuals of 
fractures of the left 6th and 7th ribs, and assigned April 5, 
2001, as the effective date for the award of the 10 percent 
rating for that disability.  

However, in considering the guidelines outlined above, the 
Board finds that the substantive appeal received on April 13, 
1999, may reasonably be construed as an informal claim for an 
increased rating for the residuals of fractures of the left 
6th and 7th ribs.  See 38 C.F.R. §§ 3.151, 3.155.  Therefore, 
the Board concludes that April 13, 1999 is the appropriate 
effective date that should be assigned for the grant of a 10 
percent rating for that disability.  Additionally, there is 
no medical evidence in the file as a whole that shows that an 
increase in the severity of this disability was factually 
ascertainable within one year of the date of the informal 
claim.  In fact, the increase was granted based on findings 
reported in the August 2001 VA examination report.  
Accordingly, an effective date prior to April 13, 1999, may 
not be assigned.  See 38 C.F.R. § 3.400(o).  

The veteran has asserted that the 10 percent rating should be 
granted back to his discharge from service because his 
symptoms have remained the same since that time.  In a 
November 1947 rating decision, the RO initially granted 
service connection for residuals of fractures of the left 6th 
and 7th ribs and assigned a noncompensable rating effective 
September 18, 1947.  The veteran was informed of this 
determination and he did not appeal it.  Furthermore, as 
noted above, in an October 1996 decision, the Board denied 
the veteran's claim for a compensable rating for residuals of 
fractures of the left 6th and 7th ribs.  This decision also 
became final.  Hence, there is no basis in the record to 
grant the effective date back to the date of the veteran's 
discharge from service.  

In her informal brief in support of the veteran's claim, the 
veteran's representative has also asserted that the veteran 
filed an informal claim for an increased rating for his rib 
disability that was received by the RO on December 6, 1996, 
and that this is the effective date that should be assigned 
for the grant of increased compensation benefits.  However, 
in reviewing the records that were received on this date, the 
Board points out that they were submitted by the veteran and 
his representative in conjunction with his claim for service 
connection for PTSD.  In fact, in the cover letter attached 
to the records, the veteran's representative specifically 
stated that the records were included for consideration of 
his PTSD claim.  Accordingly, the Board declines to find that 
the submission of these records constituted either a formal 
or informal claim for increased compensation benefits for the 
veteran's rib disability merely because they mentioned the 
Jeep accident.  Hence, the Board finds that an effective date 
prior to April 13, 1999, for the grant of a 10 percent rating 
for residuals of fractures of the left 6th and 7th ribs is not 
warranted.  


ORDER

An effective date of April 13, 1999, for the grant of a 10 
percent rating for residuals of fractures of the left 6th and 
7th ribs is granted, subject to the regulations governing the 
payment of monetary benefits.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

